DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on February 17, 2022.
Currently, claims 1-3, 6, 8, 11-13, 15-16, 18, 20, 25, 28-29, 31, 35, 37, 39, 42, and 57 are pending in the instant application, and claim 57 is withdrawn as being drawn to a nonelected invention. Accordingly, claims 1-3, 6, 8, 11-13, 15-16, 18, 20, 25, 28-29, 31, 35, 37, 39, and 42 are under examination on the merits in the instant application. 
The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

    New Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8, 11-13, 15-16, 18, 20, 25, 28-29, 31, 35, 37, 39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Guziewicz et al. (PLOS ONE, 2013, 8(10): Cold Spring Harbor Perspectives in Medicine, 2015, 5:a017293, of record) and Koo et al. (Human Gene Therapy, 2014, 25:98-108, of record).
Guziewicz discloses “rAAV2/1-hVMD2-hBEST1 vector construct” and “rAAV2/2-hVMD2-hBEST1”, each of which is an rAAV2 vector encoding a wild-type human BEST1 under the control of human VMD2 (hVMD2) promoter, wherein the hVMD2 promoter is ligated into a recombinant AAV vector plasmid containing hBEST1, “SV40 splice donor/acceptor sites”, and a “bGH” polyadenylation signal, wherein “hVDM2-hBEST1” is subsequently packaged into rAAV, wherein the vector is delivered to a mammalian cell and can be used as a therapeutic agent for treatment of retinal diseases. See pages 2-3, 7, and 10.
Guziewicz does not teach additional elements included in the AAV2 vector as claimed in the instant case.
Barnard teaches making an AAV2 vector useful for gene therapy in the retina, wherein the AAV2 vector comprises a transgene expression cassette flanked by two ITR sequences, wherein the transgene expression cassette comprises a promoter, a chicken -actin (CBA) intron sequence, a rabbit -globin exon fragment, a Kozak consensus sequence, a modified woodchuck hepatitis virus posttranscriptional regulatory element (WPRE), and the bovine growth hormone polyadenylation signal (bGH pA) in the 5’ to 3’ direction, wherein the intron is spliced out. See Figure 3 copied below.

    PNG
    media_image1.png
    137
    434
    media_image1.png
    Greyscale

Barnard teaches that the transgene expression cassette comprising a combination of elements is designed to “improve expression of the therapeutic gene” for “maximized” AAV transgene expression levels. See page 9.


    PNG
    media_image2.png
    182
    644
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Guziewicz’s human BEST1-expressing AAV2 vector by adding the following regulatory sequences operably linked to the VMD2 promoter: a chicken -actin (CBA) intron sequence containing a splicing donor and a splicing acceptor including branch points, a rabbit -globin exon sequence, a Kozak consensus sequence at the 5’ untranslated region, a WPRE sequence, and a bovine growth hormone polyadenylation signal sequence. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success in order to enhance Guziewicz’s AAV2 vector’s ability to express human BEST1 in the retina, because an AAV vector comprising a CBA intron sequence, a rabbit -globin exon fragment, a Kozak consensus sequence, a WPRE, and a bGH pA sequence was known to be useful for gene therapy in the retina and was also taught to provide improved expression levels of an inserted transgene as taught by Barnard. Since intron processing via splicing, which significantly improves eukaryotic transgene expression from a viral vector, was known to involve a splicing donor sequence, a branch point sequence, and a splicing acceptor sequence within the intron, wherein the intronic elements within an AAV vector was thus suggested to provide an optimized intron splicing and boosted mRNA production as taught by Koo, one of ordinary skill in the art would have incorporated two branch point sites within the splice acceptor site with a reasonable 
Accordingly, claims -3, 6, 8, 11-13, 15-16, 18, 20, 25, 28-29, 31, 35, 37, 39, and 42 taken as a whole would have been prima facie obvious before the effective filing date. 

Response to Arguments
Applicant's arguments filed on February 17, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious because none of the secondary references provide a reason/expectation of success to arrive at the claimed structure as amended. In particular, applicant argues that the cited secondary references teach “very different constructs than the one presently claimed.” In so arguing, applicant attacks each of the constructs in the secondary references individually and points out how each of the prior art constructs differs from the claimed construct. Regarding Barnard, applicant argues that the Barnard reference is a review of Tolmachova, who used a ubiquitous CBA promoter, whereas the instant claims require a tissue-specific VMD2 promoter. In response, applicant’s attention is directed to the fact that the obviousness rationale set forth in the instant rejection is not established on using a CBA promoter in place of the VMD2 promoter included in Guziewicz’s “rAAV2/1-hVMD2-hBEST1 vector construct” and “rAAV2/2-hVMD2-hBEST1”. Hence, applicant’s arguments pointing out the different promoter that is not the basis of the instant rejection are found irrelevant and unpersuasive. Regarding Koo, applicant argues that Koo pertains to triple trans-splicing AAV vectors, which are different from the claimed structure. In response, it is noted that the Koo reference is cited in the instant rejection to show obviousness of an intron sequence whose splice acceptor site sequence includes the art-recognized splicing signal, the branch point, wherein the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant asserts that the instant claims are not obvious because of “the surprising result of including an intron/exon sequence”, which provided “improved expression of BEST-1 protein” compared to without the intron/exon sequence. In response, it is noted that applicant did not point out where the alleged “surprising result” is disclosed in the specification. Further, the alleged “improved expression of BEST-1 protein” was expected, not unexpected, in the prior art as evidenced by Koo, who disclosed the following pertaining to Figure 2: “The highly efficient synthetic intron acts as a splicing donor and as a splicing acceptor in the reconstituted AAV genome.” (emphasis added). See the legend. Koo’s Figure 3 also shows that two branch points are in the splicing acceptor within the intron thus the “splicing acceptor signal incorporated two branch point sites.” (emphasis added). See page 101. Koo reported that the therapeutic gene-encoding sequence was operably linked to the intron sequence “with the aim to boost mRNA production.” (emphasis added). See page 106. Hence, inclusion of an intron comprising a splice donor and a splice acceptor site comprising a splice branch point was deemed beneficial for AAV-based gene therapy vector. 
 “Expected beneficial results are evidence of obviousness of a claimed invention.” See In re Skoner, 517 F.2d 947, 950 (CCPA 1975). 
“Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected.” (emphasis added). See MPEP §716.02.


    PNG
    media_image1.png
    137
    434
    media_image1.png
    Greyscale

Note that Barnard teaches that the transgene expression cassette comprising a combination of elements is designed to “improve expression of the therapeutic gene” for “maximized” expression levels of AAV transgene expression levels. See page 9.
Now, note that any expected result submitted as evidence for nonobviousness must be compared to the closest prior art and the result between the closest prior art and the claimed subject matter must have an unexpected difference. 
“To be particularly probative, evidence of unexpected results must establish that there is a difference between the results obtained and those of the closest prior art, and that the difference would not have been expected by one of ordinary skill in the art at the time of the invention.” (emphasis added). Bristol-Myers Squibb Co. Teva Pharm. USA, Inc., 725 F.3d 967, 977 (Fed. Cir. 2014). 
Applicant’s assertion pertaining to the claimed subject matter “relative to expression without an intron/exon sequence” cannot establish an unexpected or surprising result because any asserted unexpected result must be compared to the closest prior art, which is in the instant case, Barnard’s preclinical-grade AAV gene therapy vector comprising intron/exon operably linked to the Kozak consensus sequence-containing gene of interest in terms of applicant’s emphasis on the newly added structural limitation (b). That is, in order to demonstrate 
In view of the foregoing, applicant’s arguments are not found persuasive. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANA H SHIN/Primary Examiner, Art Unit 1635